               UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF VIRGINIA

                                Alexandria Division

                                               :
UNITED STATES OF AMERICA                       :
                                               :
v.                                             :      Case No.: 1:19-CR-283
                                               :
OKSANA VOVK                                    :
                                               :
             Defendant                         :
                                               :

                   MOTION TO SUPPRESS STATEMENTS

      COMES NOW the Defendant, Oksana Vovk, by and through counsel, and

respectfully moves the Court to suppress any statements made to law enforcement,

whether oral or written, as they were obtained in violation of her constitutional rights

to due process and counsel and his right against self-incrimination. See U.S. Const.

amend. V.

      I.     Background

      On June 21, 21019, Defendant Oksana Vovk was interrogated by agents of

the federal government. At the beginning of that interrogation, she was advised of

her Miranda rights and she clearly invoked her right to counsel. This was not

respected by the agents. They did not cease their interrogation. Instead, they

incorrectly told her that the Miranda waiver they wanted her to sign was simply

advising her of her rights and was not a waiver of those rights. After she invoked her
                                           1
right to counsel and after she was mislead about the Miranda waiver, she gave

statements which must now be suppressed.

      II.    Ms. Vovk’s Statements Must Be Suppressed As They Were
             Not Knowing And Not Voluntary And Were Unlawfully Obtained

      It is a fundamental principle of our justice system that "men are not to be

exploited for the information necessary to condemn them before the law." Culombe

v. Connecticut, 367 U.S. 568 (1961). Where an accused’s “will has been overborne

and his capacity for self-determination critically impaired, the use of his confession

offends due process.” Id. At 602. When determining the voluntariness of a statement,

courts must be cognizant that “[t]here is torture of mind as well as of body; the will

is as much affected by fear as by force.” Watts v. Indiana, 338 U.S. 49, 52, 93 L. Ed.

1801, 1805 (1949). To be voluntary, therefore, a confession must have been "the

product of an essentially free and unconstrained choice by its maker." Culombe, 367

U.S. at 602. The burden, therefore, is always on the government to establish that a

confession was voluntarily made. Haynes v. Washington, 373 U.S. 503 (1963).

      The Fifth Amendment to the United States Constitution also provides that

“[n]o person ... shall be compelled in any criminal case to be a witness against

himself.” U.S. Const. amend. V. This privilege against self-incrimination is not

limited to statements made during criminal court proceedings; rather, it attaches

whenever a person is in custody and subject to interrogation. In such situations, an

individual must be advised of his rights against self-incrimination before any
                                          2
statements “made during custodial interrogation could be admitted in evidence.”

Miranda v. Arizona, 384 U.S. 436, 467 (1966); Dickerson v. United States, 530 U.S.

428, 431–32 (2000).

      Custodial interrogation “mean[s] questioning initiated by law enforcement

officers after a person has been taken into custody or otherwise deprived of his

freedom of action in any significant way.” Miranda at 444, 86 S.Ct. 1602. See also

Rhode Island v. Innis, 446 U.S. 291, 301 (1980) (A person is “interrogated” for

Miranda purposes not only when police expressly question him, but also when the

police use any words or actions that they should know are reasonably likely to elicit

an incriminating response.)

      Statements obtained from a defendant during a custodial interrogation are

presumed to have been compelled in violation of the Fifth Amendment, and may not

be admitted into evidence, unless the government shows that law enforcement

officers adequately informed the defendant of his Miranda rights and obtained a

constitutionally valid waiver of those rights. United States v. Day, 591 F.3d 679, 696

(4th Cir. 2010); United States v. Cardwell, 433 F.3d 378, 388–89 (4th Cir.2005).

      WHEREFORE, Defendant respectfully requests that the Court grant the

foregoing motion in the interests of justice.

                                        Respectfully submitted,

                                        OKSANA VOVK
                                        By Counsel
                                           3
                                                    /s/
                                       Jeffrey Zimmerman, Esquire
                                       Virginia State Bar No. 38858
                                       Jeffrey Zimmerman, PLLC
                                       108 N. Alfred Street
                                       Alexandria, VA 22314
                                       Telephone Number: (703) 548-8911
                                       Facsimile Number: (703) 548-8935
                                       Email Address: www.zimpacer.com




                            CERTIFICATE OF SERVICE
      I hereby certify that on this 24th day of October 2019, a true and accurate copy
of the foregoing was electronically filed and served via the Court’s CM/ECF system
to all counsel of record.



                                       ____________/s/____________________
                                       JEFFREY D. ZIMMERMAN




                                          4
